         Case: 3:21-cv-00339-wmc Document #: 5 Filed: 05/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JERRY HARDEN ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 21-cv-339-wmc
 PETER J. JAEGER,

         Respondent.


        Petitioner Jerry Harden seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than June 9, 2021. Any motion for leave to proceed without prepayment of the filing fee must

include a certified copy of an inmate trust fund account statement (or institutional equivalent)

for the six-month period beginning approximately November 19, 2020 through the date of the

petition, May 19, 2021.




                                            ORDER

        IT IS ORDERED that:

               1.      Petitioner Jerry Harden may have until June 9, 2021, to pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee.
        Case: 3:21-cv-00339-wmc Document #: 5 Filed: 05/19/21 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before June 9, 2021, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 19th day of May, 2021.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
